Case 5:18-cr-50008-TLB Document 273 _ Filed 01/28/21 Page 1 of 6 PagelD #: 2142

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:18-CR-50008-004
JOHNNY NICHOLSON DEFENDANT

OPINION AND ORDER

Before the Court is Defendant Johnny Nicholson’s Motion for Release (Doc. 260).
The Government filed a response (Doc. 267), and Mr. Nicholson filed a supplement (Doc.
271). The Court finds that no hearing is necessary and that the matter is ripe for
consideration. For the reasons set forth below, the Court DENIES the Motion (Doc. 260).

Il. BACKGROUND

On April 3, 2018, Mr. Nicholson pleaded guilty to Count Five of the indictment
charging him with distribution of five grams or more of methamphetamine, in violation of
21 U.S.C. § 841(a)(1). On October 1, 2018, the Court sentenced Mr. Nicholson to a 72-
month term of imprisonment, four years of supervised release, a $1,900 fine, and a $100
special assessment (Doc. 194). Based upon his sentencing and any associated good-
time credits, the Bureau of Prisons (“BOP”) projects that Mr. Nicholson’s release date is
March 13, 2023. See Fed. Bureau of Prisons, Find An _ Inmate,
https:/Awww.bop.gov/inmateloc/ (last accessed Jan. 26, 2021).

In April 2020, Mr. Nicholson filed a motion to reduce sentence (Doc. 248), which
Chief Magistrate Judge Erin Wiedemann recommended be denied for failure to exhaust
administrative remedies (Doc. 251). The Court adopted that recommendation (Doc. 252).
After attempting to exhaust his remedies, Mr. Nicholson then filed the instant Motion

seeking a reduction of his sentence to one of time served pursuant to
Case 5:18-cr-50008-TLB Document 273 Filed 01/28/21 Page 2 of 6 PagelD #: 2143

18 U.S.C. § 3582(c)(1)(A)(i) and the First Step Act of 2018 (the “FSA”). Mr. Nicholson is
a 46-year-old man, and in his Motion he alleges that he is a daily smoker who has also
been diagnosed with depression (Doc. 260). He argues that he is “at high risk of getting
severe complications or possible death’ if he catches COVID-19 and that this vulnerability
justifies his early release. /d. at p. 1.
ll. LEGAL STANDARD

The FSA permits an inmate to seek a sentence reduction directly from the
sentencing court “after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or
the lapse of 30 days from the receipt of such a request by the warden of the defendant's
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i)._ If one of these threshold
requirements is satisfied, the court may grant a defendant’s motion for a reduction in
sentence “after considering factors set forth in section 3553(a) to the extent that they are
applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
reduction . . . and that such a reduction is consistent with applicable policy statements
issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Thus, the Court
looks to the Sentencing Commission's policy statement in the Guidelines as a starting
point in determining what constitutes “extraordinary and compelling reasons” under
§ 3582(c)(1)(A)(i).

Application Note 1(A)(ii)(I) of U.S.S.G. § 1B1.13 indicates that the medical
condition of the defendant may provide extraordinary and compelling reasons if the
defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a
Case 5:18-cr-50008-TLB Document 273 Filed 01/28/21 Page 3 of 6 PagelD #: 2144

correctional facility and from which he or she is not expected to recover.” Although the
Sentencing Commission has not updated nor adopted a new policy statement since the
FSA was enacted, the policy statement nonetheless provides guidance as to what
constitutes extraordinary and compelling reasons for the purposes of 18 U.S.C.
§ 3582(c)(1)(A). See, e.g., United States v. Schmitt, 2020 WL 96904, at *3 (N.D. lowa
Jan. 8, 2020).
lil. DISCUSSION
A. Exhaustion of Remedies

The Court's ability to rule on Mr. Nicholson's Motion is dependent on whether he:
(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion
for early release or (2) allowed 30 days to lapse since the warden received his request
for early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1)(A)(i). In his present
Motion, Mr. Nicholson presents proof that he requested early release in April 2020, and
the Government concedes that he has exhausted his administrative remedies. Since Mr.
Nicholson petitioned his warden for early release in April 2020 and more than 30 days
have lapsed since then, the Court finds that Mr. Nicholson has satisfied the exhaustion
requirement set forth at 18 U.S.C. § 3582(c)(1)(A)(i).

B. Medical Conditions and Section 3553(a) Factors

The Government argues that Mr. Nicholson’s medical conditions do not
substantially diminish his ability to provide self-care within the environment of a
correctional facility if he were to contract COVID-19 and therefore no extraordinary and
compelling reason exists to justify Mr. Nicholson's early release. See Doc. 203, p. 7. The

Court agrees. Mr. Nicholson’s medical records indicate that he has a diagnosed history
Case 5:18-cr-50008-TLB Document 273 Filed 01/28/21 Page 4 of 6 PagelD #: 2145

of depression, but that diagnosis does not place him at higher risk were he to contract
COVID-19. Otherwise, Mr. Nicholson's medical records indicate that he is in good health
and does not have any conditions that place him at high risk due to COVID-19. As for
Mr. Nicholson’s allegation that he is a daily smoker, it is true that smoking is a risk factor
for increased complications due to COVID-19. See Ctrs. for Disease Control and
Prevention, People with Certain Medical Conditions, https:/Avww.cdc.gov/coronavirus/2
019-ncov/need-extra-precautions/people-with-medical-conditions.html (last accessed
Jan. 26, 2021) (noting that smokers “are at increased risk of severe illness from the virus
that causes COVID-19”). But in April 2020, Mr. Nicholson signed a form indicating that
he did not currently smoke tobacco nor did he smoke tobacco within a month of signing
that document (Doc. 267-5, p. 18). Thus, based upon the evidence before the Court, it
appears that Mr. Nicholson has no medical conditions that rise to the level of an
extraordinary and compelling circumstance justifying a reduction in his sentence.
Further, the Court finds that Mr. Nicholson is not a suitable candidate for early
release considering the Section 3553(a) factors. Section 3582(c)(1) requires the court to
consider the factors set forth in 18 U.S.C. § 3553(a) before granting a motion for
compassionate release. According to the PSR,’ Mr. Nicholson was engaged in a
methamphetamine trafficking organization that involved five other individuals. Mr.
Nicholson was held responsible for approximately 87 grams of actual methamphetamine,
and he received a two-level enhancement for his minor role in the offense; his total
offense level was a 25. See Doc. 117, pp. 6-7. Mr. Nicholson’s criminal history category

was a V, and his criminal history included the armed robbery of an apartment where he

 

’ At sentencing, the Court adopted the PSR without any changes. See Doc. 195, p. 1.

4
Case 5:18-cr-50008-TLB Document 273 Filed 01/28/21 Page 5 of 6 PagelD #: 2146

brandished a firearm at his victims. /d. at p. 10. Accordingly, Mr. Nicholson's Guideline
range was 100 to 125 months of imprisonment. Thus, his ultimate sentence of 72 months
was below this Guideline range.

By the Court's calculation, it appears that Mr. Nicholson has served approximately
35 months—or 49%—of his 72-month sentence. In the Court’s view, this amount of time
is insufficient to reflect the seriousness of his offense conduct, to promote respect for the
law, and to afford adequate deterrence to those who would seek to engage in similar drug
trafficking activities. Both Mr. Nicholson’s conduct as a member of the methamphetamine
trafficking organization and his criminal history were very serious, and he already
benefited from receiving a below-Guideline sentence. Indeed, no one else in the drug
trafficking organization received less than a 72-month sentence, so allowing Mr.
Nicholson to complete his sentence in 35 months would create a significant disparity with
his co-defendants. In sum, after considering and weighing all of the Section 3553(a)
factors, the Court continues to find that Mr. Nicholson's sentence of 72 months is just and
fair under the totality of the circumstances.

For these reasons, the Court finds that neither Mr. Nicholson’s medical conditions

nor the Section 3553(a) factors justify compassionate release of Mr. Nicholson.?

 

2 To the extent Mr. Nicholson asks to serve the remainder of his sentence in home
confinement, the FSA gives only the BOP—not the Court—the power to decide where
Mr. Nicholson serves his sentence. See 18 U.S.C. §§ 3624(c)(4), 3621(b).
Case 5:18-cr-50008-TLB Document 273 Filed 01/28/21 Page 6 of 6 PagelD #: 2147

IV. CONCLUSION
IT IS THEREFORE ORDERED that Defendant Johnny Nicholson’s Motion for
Release (Doc. 260) is DENIED. DN

IT IS SO ORDERED on this 2B day of January, 20A1.

 
 
       
 

 

ATIM@THY L. BROOKS
“ UNITED(STATESDISTRICT JUDGE
